DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 14 require the width of each groove decreasing in a direction extending from a center portion to the toe end and heel end.  Claims 2 and 15 require the width of the grooves increasing from the toe and heel ends to the center portion.  This is the same limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14-16,18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann, Jr. et al. (USPN 7285057) In view of Levin (USPN 5474297).
Regarding claim 1, Mann, Jr. et al. discloses club head having a club face having a toe, heel, top rail, and sole, wherein the club face has a plurality of grooves between the top rail and sole and heel and toe. The plurality of grooves have a width measured from the top to the bottom of each groove wherein the width of the grooves increases in the direction extending between the heel and center and toe and center. Mann, Jr. et al. discloses a planar bottom surface at the deepest portion of the groove (See Column 2, lines 24 through 37). Mann, Jr. et al. does not disclose the loft angle but man also notes that the invention may be applied to other club heads. Levin discloses a club head having a loft angle of about 2 to about 7 degrees (See Abstract). Levin discloses that the loft angle allows for a lower trajectory shot. One having ordinary skill in the art would have found it obvious to have the loft angle as noted above, in order to reduce the trajectory of a golf ball when hit.
Regarding claim 2, see the above regarding claim 1.

Regarding claims 4 and 5, Mann, Jr. et al. discloses the width of the land portions increasing in a direction from a center to the toe end and a center to the heel end due to the width of the grooves decreasing from center portion to the toe and heel ends.
Regarding claim 6, Mann, Jr. et al. discloses the grooves having a bottom surface wherein the depth of the groove is between 0.005 to 0.04 inch (See paragraph bridging columns 4 and 5).
Regarding claim 9, see the above regarding claim 1 and 3-5.
Regarding claim 10, see the above regarding claim 3.
Regarding claim 11, see the above regarding claims 4 and 5.
Regarding claim 14, see the above regarding claims 1-5.
Regarding claim 15, see the above regarding claim 1.
Regarding claim 16, see the above regarding claims 4 and 5.
Regarding claim 18, see the above regarding claim 6.
Regarding claim 20, Mann, Jr. discloses the width of the grooves being 0.01 to 0.05 inch (See column 2, lines 57 through 63).
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann, Jr. et al. (USPN 7285057) In view of Levin (USPN 5474297) further in view of Yamaguchi et al. (USPN 4792140).
Regarding claims 8 and 13, Mann, Jr. et al. in view of Levin does not disclose the club face being separately attached.  Yamaguchi et al. discloses a club head having a club face separately attached to a body.  Yamaguchi et al. notes that the clubface can be wholly made with the body or separately made such that it is made of a material that allows for increase trajectory and improved feel (See Column 1, lines 32 though 67).  It should also be noted that the club face has grooves thereon (See Figures 3 and 4).  One having ordinary skill in the art would have found it obvious to have the club head made separately, as taught by Yamaguchi et al., in order to influence the feel and trajectory of the club head.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 11-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10315079. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 10315079 does not claim a generally planar bottom at the deepest portion of the groove.  Though not in claim 1, claim 4 claims a generally planar bottom at the deepest portion of the groove.  In light of the above, one having 
Claims 1-4, 6, 9, 11, 14-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10974103. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 10974103 does not claim a generally planar bottom at the deepest portion of the groove.  Though not in claim 1, claim 2 claims a generally planar bottom at the deepest portion of the groove.  In light of the above, one having ordinary skill in the art would have found the instant application to be obvious over US Patent 10974103
Allowable Subject Matter
Claims 5, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711